IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42246

STATE OF IDAHO,                                 )     2015 Unpublished Opinion No. 321
                                                )
       Plaintiff-Respondent,                    )     Filed: January 27, 2015
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOSHUA LEE HAWORTH,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E, Wetherell, District Judge.

       Order revoking probation and requiring execution of unified fourteen-year
       sentence with seven-year determinate term for grand theft by possession of stolen
       property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       MELANSON, Chief Judge; GUTIERREZ, Judge;
                               and GRATTON, Judge

PER CURIAM
       Joshua Lee Haworth pled guilty to grand theft by possession of stolen property. Idaho
Code § 18-2403(4). The district court imposed a unified fourteen-year sentence with a seven-
year determinate term, suspended the sentence, and placed Haworth on probation for a period of
five years. Subsequently, Haworth admitted to violating several terms of the probation, and the
district court consequently revoked probation and retained jurisdiction. Following the period of
retained jurisdiction, the district court reinstated probation for a period of ten years. Haworth
again admitted to violating his probation and the district court again revoked his probation and




                                               1
again placed him on retained jurisdiction. Haworth appeals, contending that the district court
abused its discretion by revoking probation and retaining jurisdiction.
        It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court that are properly made part of the record on appeal and are relevant
to the defendant’s contention that the trial court should have reduced the sentence sua sponte
upon revocation of probation. Id.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). Based upon the information that was before the district
court at the time of sentencing, we hold that the district court did not abuse its discretion when it
retained jurisdiction in this case.
        Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering


                                                 2
execution of Haworth’s original sentence, suspending the sentence, and retaining jurisdiction.
Therefore, the order revoking probation and retaining jurisdiction is affirmed.




                                                3